This is an appeal from a judgment rendered *Page 228 
against appellant (plaintiff below) on June 20th, 1932. On the same day a motion for a new trial was filed and overruled.
The appellees herein have moved to dismiss the appeal for the reason that the transcript was not filed with the clerk of this court until December 19, 1932.
Sec. 696, Burns Ann. St., 1926, states clearly that appeals in all cases must be taken within one hundred and eighty (180) days from the time judgment is rendered. The transcript herein was not filed until 182 days from the rendition of final judgment, and it is well settled that a failure to file the transcript within the time allowed is sufficient cause for dismissal. IndianapolisNorthern Traction Company et al. v. Long (1920),73 Ind. App. 390, 127 N.E. 565; Leppert et al. v. Vandalia Railroad Companyet al. (1917), 67 Ind. App. 380, 117 N.E. 656; Ewbanks Manual of Practice (2nd Ed.), § 224.
For the above reason, appellees' motion is sustained and this cause is ordered dismissed.